NOTE: This disposition is nonprecedential.

 United States Court of Appeals
     for the Federal Circuit
            __________________________

                DAVID A. TROPP,
                Plaintiff-Appellant,
                         v.
CONAIR CORPORATION, HP MARKETING CORP.
  LTD., L.C. INDUSTRIES, LLC, MASTER LOCK
 COMPANY LLC, SAMSONITE CORPORATION,
     TITAN LUGGAGE USA, TRAVELPRO
INTERNATIONAL INC., AND TRG ACCESSORIES,
                      LLC,
               Defendants-Appellees,
                       AND

    BRIGGS & RILEY TRAVELWARE LLC,
            Defendant-Appellee,
                       AND

 VF OUTDOOR, INC., BROOKSTONE COMPANY,
    INC., AND BROOKSTONE STORES, INC.,
              Defendants-Appellees,
                       AND

           DELSEY LUGGAGE INC.,
              Defendant-Appellee,
                       AND

                  EBAGS, INC.,
                Defendant-Appellee,
TROPP   v. CONAIR CORPORATION                         2


                            AND

     MAGELLAN’S INTERNATIONAL TRAVEL
              CORPORATION,
             Defendant-Appellee,
                            AND

                       TUMI, INC.,
                    Defendant-Appellee,
                           and
                   WORDLOCK, INC.,
                   Defendant-Appellee,
                            AND

  EAGLE CREEK, A DIVISION OF VF OUTDOOR,
      INC., AND OUTPAC DESIGNS INC.,
                 Defendants.
                __________________________

                        2011-1583
                __________________________

   Appeal from the United States District Court for the
Eastern District of New York in Case No. 08-CV-4446,
Judge Eric N. Vitaliano.
              ___________________________

                Decided: November 15, 2012
                ___________________________

    RONALD D. COLEMAN, Goetz Fitzpatrick LLP, of New
York, New York, for plaintiff-appellant. With him on the
brief was JOEL G. MACMULL.
3                            TROPP   v. CONAIR CORPORATION


    WILLIAM L. PRICKETT, Seyfarth Shaw LLP, of Boston,
Massachusetts, for defendants-appellees Conair Corpora-
tion, et al.

    PETER I. BERNSTEIN, Scully, Scott, Murphy & Presser,
of Garden City, New York, for defendant-appellee Briggs
& Riley Travelware LLC. On the brief was ANTHONY J.
DIFILIPPI, Abelman, Frayne & Schwab, of New York, New
York.

    BRIAN A. CARPENTER, Buether Joe & Carpenter LLC,
of Dallas, Texas, for defendants-appellees Brookstone
Stores, Inc., et al.

   CHRISTOPHER F. LONEGRO, Ober, Kaler, Grimes &
Shriver, of Baltimore, Maryland, for defendant-appellee
Delsey Luggage Inc.

   JANET CULLUM, Cooley Godward Kronish, LLP, of
New York, New York for defendant-appellee eBags, Inc.
With her on the brief was CAROLYN JUAREZ. Of counsel
was LORI R. MASON, of Palo Alto, California.

    ROBERT J. KENNEY, Birch, Steward, Kolasch & Birch,
of Falls Church, Virginia, for defendant-appellee Magel-
lan’s International Travel Corporation.

   NEIL P. SIROTA, Baker Botts, LLP, of New York, New
York, for defendant-appellee Tumi, Inc. On the brief was
JENNIFER C. TEMPESTA.

     THOMAS F. FITZPATRICK, Goodwin Procter LLP, of
Menlo Park, California, for defendant-appellee Wordlock,
Inc.
              __________________________
TROPP   v. CONAIR CORPORATION                            4


 Before RADER, Chief Judge, LOURIE, Circuit Judge, and
            DANIEL, Chief District Judge1.
RADER, Chief Judge.
     David A. Tropp sued Defendants-Appellees, eighteen
manufacturers and distributors of luggage, for infringe-
ment of United States Patent Nos. 7,021,537 (the ’537
patent) and 7,036,728 (the ’728 patent) in connection with
their use of a dual-access luggage lock system designed
and licensed by Travel Sentry, Inc. (“Travel Sentry”). In
September 2010, the United States District Court for the
Eastern District of New York awarded declaratory judg-
ment of non-infringement of the ’537 and ’728 patents to
Travel Sentry. Travel Sentry, Inc. v. Tropp (Travel Sentry
I), 736 F. Supp. 2d 623, 639 (E.D.N.Y. 2010). The district
court then dismissed the present case as barred by collat-
eral estoppel based on the decision in Travel Sentry I.
Tropp v. Conair Corp., No. 08-cv-4446, 2011 U.S. Dist.
LEXIS 88559 (E.D.N.Y. Aug. 10, 2011). Tropp appeals,
and this court has jurisdiction pursuant to 28 U.S.C.
§ 1295(a).
    This court recently vacated and remanded the Travel
Sentry I decision for a determination of whether Travel
Sentry is liable for indirect infringement under the stan-
dard set forth in this court’s en banc opinion in Akamai
Techs. Co. v. Limelight Networks, Inc., 692 F.3d 1301
(Fed. Cir. 2012). Travel Sentry, Inc. v. Tropp (Travel
Sentry II), No. 2011-1023, -1367, 2012 U.S. App. LEXIS
22691, at *25 (Fed. Cir. Nov. 5, 2012). Because Travel
Sentry II vacated the decision that formed the basis of the
district court’s application of collateral estoppel, that
doctrine no longer applies. Therefore, this court vacates

   1   The Honorable Wiley Y. Daniel, Chief District
Judge, United States District Court for the District of
Colorado, sitting by designation.
5                         TROPP   v. CONAIR CORPORATION


the dismissal of the present action and remands for
further proceedings.

           VACATED AND REMANDED